DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1: CANCELLED.

Claim 2: 
A high purity fused silica glass sheet, comprising: 
a first major surface; 
a second major surface opposite the first major surface; 
at least 99.9 mole% silica, wherein the silica is at least generally amorphous, having less than 1 % crystalline content by weight; and 
an average thickness between the first major surface and the second major surface of less than 500 um; 
wherein the first major surface, in cross section, has tiny notches along the first major surface, wherein at least ten of the tiny notches have: 
a depth that is at least 25 nm and no more than 1 um measured relative to a higher one of adjoining local caps on either side of the respective notch, 
a width between adjoining local caps that is at least 5 um, and 
a length of at least 500 um;
wherein the tiny notches curve along the length thereof, and 
wherein the notches are crenellated such that at least some of the notches have generally flat bottom surfaces and at least some respective adjoining caps have generally plateau top surfaces offset from the bottom surfaces by steeply-angled sidewalls.

Claims 3, 5-11 and 21-30: CANCELLED. 

Allowable Subject Matter
Claim 2 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781